DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1 – 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5 – 10, 12 and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0252640 to Kwak.
Regarding claim 1, Kwak teaches A semiconductor package (Fig. 19, for example), comprising: 
a base die (71) on an interposer (11), the base die would inherently comprise a plurality of through vias for connection to the plurality of chip pads (85), connection terminals (86) and internal electrodes (16); 
a plurality of dies (T1)) on top of one another to form a stack on the base die, wherein each die has a top surface and a bottom surface that is opposite from the top surface, wherein at least one or more of the stacked dies has one or more die contacts on at least one of the top surface or the bottom surface that are electrically coupled to at least one die contact of the base die with one or more wire bonds; and 
a mold layer (96) disposed over and around the plurality of dies, the base die, and the one or more wire bonds.
	Kwak teaches that the base die is a semiconductor die (¶ [0073]). Kwak does not teach that the vias are in silicon. Silicon is a well-known and common semiconductor material. It would have been 
	Regarding claims 3 and 12, Kwak teaches a semiconductor package and method, wherein the base die has a plurality of interconnects that electrically couple at least one or more of the plurality of stacked dies to the interposer. While the interconnects are not shown, the chip pads (85) would include interconnection structures for communication between the base die and the interposer (11).
	Regarding claims 5 and 14, Kwak teaches a semiconductor package and method2.5, wherein the mold layer has a rectangular shape (See Fig. 19).
	Regarding claims 6 and 15, Kwak teaches a semiconductor package and method, wherein each of the plurality of stacked dies is coupled to another stacked die using an underfill layer (84, 23, 24), and wherein the underfill layer is further disposed on a top surface of the interposer.
	Regarding claims 7 and 16, Kwak teaches a semiconductor package, further comprising a substrate disposed below the interposer, wherein the interposer is electrically coupled to the substrate using a plurality of solder balls (5). Kwak does not explicitly show that the semiconductor package is connected to substrate disposed below the interposer. However, the purpose of the solder balls (5) is for connection to another substrate. The interposer substrate would inherently be connected to another substrate.
	Regarding claims 8 and 17, Kwak does not explicitly teach that the substrate is a printed circuit board. It is common in the art to connect semiconductor packages including connection terminals to printed circuit boards. It would have been obvious to one of ordinary skill in the art to connect the semiconductor package to a printed circuit board since it is desirable to apply the package to use in a plurality of applications.
	Regarding claims 9 and 18, Kwak teaches a semiconductor device and method, wherein at least one or more of the plurality of stacked dies is a memory die (¶ [0020]).
Regarding claim 10, Kwak teaches a method of forming a semiconductor package (Fig. 17, comprising:
disposing a base die (71) on an interposer (11), the base die comprising a plurality of through vias; 
disposing a plurality of dies (T1) on top of one another to form a stack on the base die, wherein each die has a top surface and a bottom surface that is opposite from the top surface, wherein at least one or more of the stacked dies has one or more die contacts on the top surface that are electrically coupled to at least one die contact of the base die with one or more wire bonds; and 
disposing a mold layer (96) over and around the plurality of dies, the base die, and the one or more wire bonds.
Kwak teaches that the base die is a semiconductor die (¶ [0073]). Kwak does not teach that the vias are in silicon. Silicon is a well-known and common semiconductor material. It would have been obvious to one of ordinary skill in the art to use silicon for the base die since it is a known material that is well suited for the intended use.
Allowable Subject Matter
Claims 2, 4, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 – 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior are of record does not teach or reasonably suggest a semiconductor package as recited in claim 19, and particularly including, inter alia
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814